Filed 2/11/16 P. v. Cruz CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                        H042039
                                                                  (Monterey County
         Plaintiff and Respondent,                                 Super. Ct. No. SS142204A)

         v.

IVAN GALAN CRUZ,

         Defendant and Appellant.


                                                   INTRODUCTION
         After the trial court denied his motion to suppress evidence, defendant Ivan Galan
Cruz pleaded guilty to a felony count of possessing a knife on school grounds (Pen.
Code, § 626.10, subd. (a)(1))1 and a misdemeanor count of possessing marijuana at
school (Health & Saf. Code, § 11357, subd. (d)). The trial court suspended imposition of
sentence and placed defendant on formal probation for three years.
         On appeal, defendant contends that the trial court erred in denying his motion to
suppress evidence pursuant to section 1538.5. For the reasons stated below, we conclude
the trial court properly denied the motion to suppress and affirm the judgment.




         1
             Unspecified statutory references are to the Penal Code.
                       FACTUAL AND PROCEDURAL BACKGROUND
   1. Evidence at the Motion to Suppress
          A. Testimony of David Duffield
       Around noon on August 19, 2014, David Duffield, a teacher at Monterey High
School, noticed defendant sitting on a loading dock near a girl’s locker room on campus.
Duffield approached defendant and asked him why he was not in class. Defendant
responded that he had an “open block,” which meant he had no class that period.
Duffield knew that there were no “open blocks” at that time of day. He believed that
defendant was lying. Duffield escorted defendant to the front office to see the attendance
coordinator. On the way to the office, defendant told Duffield that he was a graduate of
Seaside High School, another school in the area.
       Duffield testified that Monterey High School was fenced in with signs at all
entrance points, informing all visitors of the requirement to register at the front office.
Visitors were required to wear a sticker. However, defendant was not wearing a visitor’s
sticker at the time of the encounter.
          B. Testimony of Officer Michael Garcia
       Monterey Police Officer Michael Garcia was working as a resource officer when
Duffield brought defendant into the front office. Duffield explained to the officer that he
saw defendant out of class and that defendant lied about being a student at the school.
Defendant told the officer his name and explained that he was at Monterey High School
to meet his girlfriend. Defendant also told the officer that he was 18 years old and that he
was a graduate from Seaside High School. Officer Garcia asked defendant for
identification, but defendant was unable to produce any.
       Officer Garcia called the resource officer for Seaside High School to gather more
information about defendant, and he also checked an online student database for
defendant’s name. Officer Garcia testified that at the time, he intended to find out why
defendant was actually at Monterey High School. He noted that there were some
                                              2
instances where an outsider would come on campus and lie about why he or she was on
campus. He was also aware that former students would come on campus to sell
marijuana or to participate in “gang activity.” Given these past experiences, Officer
Garcia had suspicions that defendant was being untruthful about why he was on campus.
      The Seaside High School resource officer informed Officer Garcia that he had
contact with defendant in the past for marijuana sales. Based on this information, Officer
Garcia asked defendant if he had any weapons or drugs on his person. Defendant initially
denied having drugs or weapons, but then admitted that he had a knife in his backpack.
Officer Garcia searched defendant’s backpack and found a knife, which was
approximately nine inches in length and three inches in width. Thereafter, the officer
placed defendant under arrest. After the arrest, Officer Garcia conducted a search of
defendant’s person and found marijuana in his pants pocket.
            C. Defendant’s Testimony
      Defendant testified that he was on school grounds waiting for his girlfriend, who
was a student at Monterey High School. After Duffield escorted him to the office,
Officer Garcia questioned him about his name and his purpose for being on campus.
Defendant gave the officer his true name and told him that he was waiting for his
girlfriend. Defendant overheard Officer Garcia speak to the Seaside High School
resource officer. He heard Officer Garcia refer to him as “Ivan Chavez,” misstating his
last name. After the phone call, Officer Garcia asked defendant whether he was involved
with any prior sales of marijuana, and defendant denied any involvement. Thereafter, the
officer asked whether defendant had any weapons or drugs in his backpack. Defendant
responded that “there may be a knife in my bag.” The officer then searched the
backpack.




                                            3
   2. The Charges, Motion to Suppress, Plea, and Sentence
       The district attorney charged defendant with felony possession of a weapon on
school grounds (§ 626.10, subd. (a)(1); count 1) and misdemeanor possession of
marijuana 28.5 grams or less at school (Health & Saf. Code, § 11357, subd. (d); count 2).
       On October 31, 2014, the trial court held a hearing on the motion to suppress. At
the conclusion of the hearing, the court requested further briefing on the Fourth
Amendment issues. On December 11, 2014, after receiving additional briefing, the trial
court denied the motion to suppress. The court reasoned, “the heightened security
interest of the school, not just for the purpose of registration but to make sure the student
is going to be safe before you let somebody who I’ll call it a trespasser on campus
without being registered. I think before you let them walk off, you need to be sure what
their purpose is. And the officer asked, after he called the Seaside officer, [‘]Do you
have any dope or weapons?[’] And the defendant’s spontaneously says, [‘]There’s a
knife in the backpack.[’] And then he went on to say, [‘]May or may not be.[’] [¶] And
so I view this as if it was the detention. It was clearly not arbitrary and egregious. And it
was for the purpose of ensuring the students on the campus are going to be safe if this
individual walked off the campus having not registered in the first place.”
       After the denial of the motion to suppress, defendant pleaded guilty to possessing
a knife on school grounds and possessing an ounce or less of marijuana on school
grounds. The trial court suspended imposition of sentence, placed defendant on formal
probation for three years, and imposed various fines and fees. The trial court sentenced
defendant to 90 days in county jail with the possibility to participate in the electronic
monitoring program.
                                        DISCUSSION
       Defendant asserts that the trial court erred in denying his motion to suppress
because the detention was prolonged and because a search warrant was required prior to a
search of his backpack.
                                              4
   1. Standard of Review
       “ ‘ “An appellate court’s review of a trial court’s ruling on a motion to suppress is
governed by well-settled principles. [Citations.] [¶] In ruling on such a motion, the trial
court (1) finds the historical facts, (2) selects the applicable rule of law, and (3) applies
the latter to the former to determine whether the rule of law as applied to the established
facts is or is not violated. [Citations.] ‘The [trial] court’s resolution of each of these
inquiries is, of course, subject to appellate review.’ [Citations.] [¶] The court’s resolution
of the first inquiry, which involves questions of fact, is reviewed under the deferential
substantial-evidence standard. [Citations.] Its decision on the second, which is a pure
question of law, is scrutinized under the standard of independent review. [Citations.]
Finally, its ruling on the third, which is a mixed fact-law question that is however
predominantly one of law, . . . is also subject to independent review.” ’ ” (People v.
Ayala (2000) 23 Cal. 4th 225, 255.)
   2. Fourth Amendment Principles in the Public School Context
       The Fourth Amendment to the United States Constitution prohibits all
unreasonable searches and seizures. (United States v. Ross (1982) 456 U.S. 798, 825.)
“The touchstone of analyzing a detention, or for that matter any Fourth Amendment
issue, is reasonableness.” (People v. Foranyic (1998) 64 Cal. App. 4th 186, 188.) “The
Fourth Amendment does not proscribe all state-initiated searches and seizures; it merely
proscribes those which are unreasonable.” (Florida v. Jimeno (1991) 500 U.S. 248, 250.)
       Although an individual’s Fourth Amendment protections and the right to privacy
extend to searches and seizures on a school campus (see New Jersey v. T.L.O. (1985) 469
U.S. 325, 339), “ ‘[s]pecial needs’ exist ‘in the public school context.’ ” (In re Randy G.
(2001) 26 Cal. 4th 556, 565 (Randy G.).) “The need of schools to keep weapons off
campuses is substantial. Guns and knives pose a threat of death or serious injury to
students and staff.” (In re Latasha W. (1998) 60 Cal. App. 4th 1524, 1527.) Furthermore,
the California Constitution, article I, section 28, subdivision (c), provides that students
                                               5
and staff of public schools have “the inalienable right to attend campuses which are safe,
secure and peaceful.”
       Because of the special needs of schools, “strict application of the principles of the
Fourth Amendment as used in criminal law enforcement matters does not appropriately
fit the circumstances of the operation of the public schools.” (In re Sean A. (2010) 191
Cal. App. 4th 182, 186.) Thus, our Supreme Court has held that a school official may
detain a student in order to conduct an investigation without any reasonable suspicion, so
long as the detention was “not arbitrary, capricious, or for the purposes of harassment.”
(Randy G., supra, 26 Cal.4th at p. 567.) Furthermore, searches of students on campus by
a school official require only a reasonable suspicion, rather than probable cause, that the
student engaged or has engaged in illegal activity. (In re William G. (1985) 40 Cal. 3d
550, 564 (William G.).)
       Our courts have equally applied these relaxed standards to searches and seizures
on non-student visitors. (In re Joseph F. (2000) 85 Cal. App. 4th 975, 986 (Joseph F.);
In re Jose Y. (2006) 141 Cal. App. 4th 748, 752 (Jose Y.).) In doing so, the courts
reasoned that such application was consistent with the legislative finding that “ ‘[m]any
serious crimes of violence are committed on school grounds by persons who are neither
students nor school employees and who are not otherwise authorized to be present on
school grounds.’ [(§ 627, subd. (a)(2).)]” (Joseph F., supra, at p. 983, fn. 3; Jose Y.,
supra, at p. 752.)
   3. The Detention Was Not Prolonged
       Although defendant does not dispute that the initial detention by Duffield was
justified to determine defendant’s identity and purpose for being on school grounds, he
argues that the length of the detention exceeded the scope of the original justification. He
asserts that once Officer Garcia determined that defendant did not have identification and
was thus unable to register as a visitor, any further detention was unlawful.


                                             6
       Joseph F., supra, 85 Cal. App. 4th 975 is instructive. In that case, the defendant
was a non-student minor, who was on school grounds after regular school hours. (Id. at
pp. 979-980.) The resource officer had recognized the defendant as a student from a
nearby high school and reported the sighting to the assistant principal. When the
assistant principal confronted the defendant, the defendant continued to walk away.
(Ibid.) The assistant principal asked the resource officer to detain the defendant so that
they could investigate whether he was trespassing. (Ibid.) After the defendant refused
the officer’s command to stop, and after some verbal and physical resistance, the officer
placed the defendant in handcuffs. (Id. at p. 980.)
       The majority in Joseph F. concluded that the detention of the defendant was
justified. (Joseph F., supra, 85 Cal.App.4th at p. 987.) In its reasoning, the majority
recognized that California’s constitutional mandate (Cal. Const., art. I, § 28, subd. (c))
and statutory scheme (§§ 626 et seq., 627 et seq.), “clearly demonstrate that schools are
special places in terms of public access” and that the intent of the Legislature was to
restrict such access to outsiders. (Joseph F., supra, at p. 984.) Consistent with this
intent, the court emphasized the need for school officials, who monitor access to
campuses, to have information to make reasonable judgments necessary to fulfill their
responsibilities. (Ibid.) Thus, the court concluded that school officials should be
afforded “enough latitude to be able to stop someone on campus and ascertain basic
information within the statutory scheme such as who the person is, why he or she is
present and whether he or she is registered, if required. Without such authority, the
official often would be unable to make a reasonable determination as to whether the
outsider is likely to commit a disruption, is a repeat disrupter, or must register and has
registered.” (Id. at pp. 984-985.) Under the context of restricted access to school
grounds, the court found the officer’s detention of the defendant, in order to investigate
who he was and why he was on school grounds, was justified. (Id. at p. 985.)


                                              7
       Similarly, in Jose Y., supra, 141 Cal. App. 4th 748, the appellate court held that a
pat down search of a non-student minor was reasonable in light of the governmental
interest in preventing violence on campus. There, the officer approached the defendant
and two of his companions, who were on school grounds during school hours. The
defendant did not have identification, but produced a registration slip from another
school. (Id. at p. 750.) The officer decided to escort the defendant to the office to verify
his identification, but first performed a pat down search for safety reasons. The search
produced a knife. (Id. at p. 751.) Holding that the search did not violate the defendant’s
Fourth Amendment rights, the appellate court emphasized the fact that the defendant was
not a student at the high school. “In our view, [the defendant] has a lesser right of
privacy than a student who is properly on school grounds.” (Id. at p. 752.) Given the
defendant’s “unauthorized and unexplained presence on campus,” the court concluded
that a pat down search was justified to determine whether he posed a danger to the
students and faculty on campus. (Ibid.)
       As in Joseph F. and Jose Y., we view Officer Garcia’s actions in light of the
special needs of schools and California’s laws restricting school access to outsiders for
safety concerns. In this case, after defendant provided his name and told the officer that
he did not have identification, Officer Garcia called the resource officer from Seaside
High School to gather more information about defendant. Given Officer Garcia’s
knowledge that many outsiders lie about their presence on campus and that defendant had
initially lied about being a student at Monterey High School, the officer acted reasonably
in continuing to investigate who defendant was and why he was on school grounds.
Furthermore, after learning that defendant had been previously involved in marijuana
sales, it was reasonable for Officer Garcia to further question defendant on whether he
possessed any drugs or weapons. Therefore, we conclude that the detention was proper.




                                             8
   4. The Search Was Proper
       Defendant also contends that the search of his backpack was improper because the
officer needed a warrant to conduct such a search. However, school officials and school
resource officers, like Officer Garcia, only need a reasonable suspicion to conduct a
search on school grounds. (William G., supra, 40 Cal.3d at p. 564; In re William V.
(2003) 111 Cal. App. 4th 1464, 1469-1472 [holding that reasonable suspicion standard
applies to school searches conducted by a police officer assigned to a school as a resource
officer].) Thus, a warrant was not required to search the backpack. Defendant’s
admission to Officer Garcia that he had a knife inside his backpack was sufficient to
create reasonable suspicion that defendant indeed violated section 626.10, subdivision
(a)(1) by possessing a knife on school grounds. Therefore, the search of the backpack
was justified.
                                      DISPOSITION
       The judgment is affirmed.




                                            9
                             Premo, J.




      WE CONCUR:




             Rushing, P.J.




             Márquez, J.




People v. Cruz
H042039